 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY D. JUSTICE,                               No. 2:18-CV-3107-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    FIDELIS RECOVERY MANAGEMENT,
      LLC,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action for

19   violations of the Fair Debt Collection Act, the Telephone Consumer Protection Act, and state law.

20   Pending before the court is plaintiff’s motion for entry of default judgment (ECF No. 9).

21   Pursuant to Eastern District of California Local Rule 230(g), the hearing scheduled for October

22   30, 2019, at 10:00 a.m. before the undersigned in Redding, California, is hereby taken off

23   calendar and the matter is submitted on the record and briefs without oral argument.

24                  IT IS SO ORDERED.

25

26   Dated: October 28, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
